Citation Nr: 1234378	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  11-17 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for cervical spine degenerative disc disease.

2.  Entitlement to service connection for torticollis.


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney-At-Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active duty service from May 1945 to July 1946; and from January 1951 to September 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).

In July 2012, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The instant decision reopens the Veteran's cervical spine claim and the underlying service connection issue, to include torticollis, is REMANDED to the RO.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  In a March 1989 rating decision, the RO denied a petition to reopen a claim of service connection for a cervical spine disability; the Veteran did not appeal that determination and no new and material evidence was received within one year of its issuance.

2.  The additional evidence received since the March 1989 rating decision relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1989 RO rating decision denying a petition to reopen a claim of service connection for a cervical spine disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  As evidence received since March 1989 is new and material, the claim of service connection for a cervical spine disability is reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished. 

II.  Analysis 

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In the present case, the RO previously denied a claim of service connection for a neck disability on the merits in an August 1970 rating decision.  At that time, the RO determined that evidence did not show a neck disability in service.  

The Veteran was notified of the August 1970 decision and his right to appeal.  He did not initiate an appeal in this particular matter.  

The August 1980 denial was later confirmed on multiple occasions in unappealed determinations, the last of which occurred in March 1989.  

Thus, as no notice of disagreement was received with respect to the May 1989 rating action, it was unappealed.  Additionally, new and material evidence within the meaning of 38 C.F.R. § 3.156 was not received within a year of that decision, and thus it became final.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  (The Board further determines that no new and material evidence was received within the year following issuance of any of the prior rating actions denying the petition to reopen the claim- that is to say, no evidence was received within a year of any of those determinations tending to indicate that the Veteran's neck disability incurred in service.)  

Generally, a rating decision denying a claim for VA benefits that is not appealed is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to the claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence already of record when the last final denial of the claim was made, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence is not required "as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

For the purpose of reopening a claim the credibility of newly received evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Furthermore, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Shade, 24 Vet. App. 110.

The Board notes that in a subsequent December 2009 rating decision, the RO appears to have considered the issue on the merits.  However, regardless of the RO's characterization of the claim, the Board is without jurisdiction to consider the substantive merits of the claim for service connection in the absence of a finding that new and material evidence has been presented.  The Board therefore must determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The evidence in the claims file at the time of the last final March 1989 decision consisted of service treatment records (STRs), private treatment records, and the Veteran's statements.  This evidence, considered with the record as a whole, failed to suggest that the claimed neck disorder was incurred in service.  

The pertinent evidence added to the record since the March 1989 rating decision includes a November 2009 VA neurology clinic report in which the examiner noted that the Veteran had a history of trauma to his neck while in the service, and medical literature supports acquired dystonias following trauma.  Furthermore, the Veteran provided testimony as to the neck injury sustained in service.  Such evidence provides details of an in-service injury that were not presently of record.  Moreover, the credibility of such evidence, for the purposes of reopening the claim, is presumed.  Justus, 3 Vet. App. 510, 513 (1992).  

Thus, the aforementioned evidence, by itself or when considered in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating his claim.  Therefore, the Board finds that new and material evidence has been received and the claim for service connection for a cervical spine disability is reopened.


ORDER

New and material evidence having been received, the claim of service connection may be considered on the merits; to this extent only, the appeal is granted.


REMAND

At the outset, the Board notes that whether or not the Veteran sustained a neck injury in service and has experienced chronic neck pain since such injury is a fact capable of lay observation.  See Jandreau v. Nicholson, 492 F 3d. 1372, 1377 (Fed. Cir. 2007).  

The Veteran contends that his chronic neck disability to include disc disease and torticollis are due to his active service.  Specifically, he has indicated through statements and testimony that he was in a smaller boat that broke loose from his ship.  He indicated that when the smaller boat landed 30 feet below, into the water, he felt a crack in his back and neck.  He claims to have sought treatment in the sick bay for his injuries.   He then indicated that, by 1970 his injuries really started to cause him problems, resulting in frequent hospitalizations.  

The service treatment records document that a motor launch did fall from the ship with the Veteran in it, and that "one of his injuries" was to his right knee.  The wording of the medical record appears to imply that he had other injuries in addition to the right knee at that time.

Post-service private and VA treatment records currently associated with the claims file document cervical spine degenerative disc disease and torticollis.  Additionally, the treatment records document the Veteran's report of chronic neck pain since the in-service neck trauma.  Moreover, a November 2009 VA neurology outpatient record documents that "medical literature supports acquired dystonias following trauma."  This last statement is somewhat unclear.  Indeed, it is not known whether the VA physician was indicating only that it was theoretically possible for the Veteran's current symptoms to represent dystonias from trauma, or whether such likely to a degree of 50 percent or better.

Again, an in-service fall from the ship and subsequent injury are documented in the record.  Moreover, cervical spine disc disease and torticollis has been diagnosed.  The Veteran has consistently and credibly attested to chronic neck pain since his in-service fall.  Although, the neck injury is not noted in service, the Board notes that the Veteran could have reasonably had neck injury as well, given the nature of the fall.  Considering this, and given the potentially favorable remark by the VA neurologist, a VA examination is necessary here.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Veteran indicated during the Board hearing that all evidence in support of his claim have been associated with the claims file.  Consequently, there is no need to develop for any outstanding treatment records.



Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should arrange for the Veteran to be examined by an orthopedist or neurologist to determine the nature and likely etiology of his cervical spine degenerative disc disease and torticollis.  The claims file (to include this remand and all associated records) must be reviewed by the examiner in conjunction with the examination.  The examiner should provide an opinion that:

(a) Identifies by medical diagnoses all the Veteran's cervical spine disabilities.

(b) Indicates as to each diagnosis given whether it is at least as likely as not (a 50 percent or better  probability) that such disability is related to the Veteran's service, to include any residuals related to active service, to include his fall from the ship.

The examiner must explain the rationale for all opinions rendered.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.  

2. The RO should review the record, ensure that all development sought is completed, and then readjudicate the claims.  If any remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


